MEMORANDUM **
Gabriel Aguilar-Alfaro appeals from his guilty-plea conviction and 36-month sentence for transporting illegal aliens and aggravated identity theft, all in violation of 8 U.S.C. § 1324(a)(l)(A)(ii), and 18 U.S.C. § 1028A(a)(l).
*443Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Aguilar-Alfaro has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. No pro se supplemental brief or answering brief has been filed.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 82-83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief on direct appeal. Because Aguilar-Alfaro waived his right to appeal the conviction and the sentence imposed, we enforce the waiver and dismiss the appeal. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000).
Counsel’s motion to withdraw is GRANTED. The appeal is DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.